DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office Action is in response to the application filed on 2/17/2020. Claims 1, 3-6, 9-10, 12, 15-17, 19-22, and 24 are presently pending and are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by email from Heungsoo Choi (Attorney of record Reg# 69282) on March 25, 2021. The applicant filed an after-Final response amending claims 1,4,12,15,17,19 and 22 and adding claim 24 on 2/17/2021. The following amendment is an amendment to the claims filed in the After-Final response and are as follows:
1. (Currently amended) A power supply for a battery pack, the power supply device comprising:
an input terminal configured to receive input power;
an output terminal configured to provide power that is different from the input power;
a regulator configured to reduce a voltage of the input power;
a sensing circuit configured to sense an output voltage of the regulator;

a switch arranged between the input terminal and the reference voltage controller
and configured to control the driving power applied to the reference voltage controller; and
a capacitor arranged between the input terminal and the regulator, wherein the capacitor is further arranged between the input terminal and the switch,
wherein the sensing circuit is directly connected to the regulator,
wherein the output terminal is connected to the regulator and the sensing circuit, wherein the input terminal, the capacitor, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the capacitor, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current, and wherein the first current path is independent of the second current path[[.]],
wherein the switch is configured to receive an activation signal configured to activate a battery management system (BMS), wherein the power supply is configured to provide power to the BMS when the switch is turned on in response to the activation signal, and
wherein the power supply is configured to be deactivated to shut down the BMS when the switch is turned from on to off.
Currently amended) The power supply of claim 1, wherein the switch is configured to be turned on so as to supply the driving power to the reference voltage controller when the activation signal for activating the power supply device is applied thereto, and 
wherein the regulator is configured to output the reduced output voltage in response to activation of the reference voltage controller.

4. (Previously Presented)  The power supply of claim 1, further and wherein the capacitor is configured to at least partially remove noise from the input power, and wherein the regulator is configured to maintain electrical connection with the capacitor even when the switch is turned off.

11. (Cancelled).

12. (Currently amended) A battery pack comprising:
a battery including at least one battery cell;
a battery management system (BMS) configured to control charging and discharging operations of the battery; and
a power supply comprising:
an input terminal configured to receive input power,
an output terminal configured to provide power that is different from the input power,

a sensing circuit configured to sense an output voltage of the regulator,
a reference voltage controller configured to receive power of the battery as a driving voltage and control the output voltage of the regulator to correspond to a preset reference voltage, based on the sensed output voltage, and 
a switch configured to control the driving power applied to the reference voltage controller, wherein the sensing circuit is directly connected to the regulator, and
a capacitor arranged between the input terminal and the regulator, wherein the capacitor is further arranged between the input terminal and the switch,
wherein the output terminal is connected to the regulator and the sensing circuit, wherein the input terminal, the capacitor, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the capacitor, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current, and wherein the first current path is independent of the second current path[[.]],
wherein the switch is configured to receive an activation signal configured to activate the BMS, wherein the power supply is configured to provide power to the BMS when the switch is turned on in response to the activation signal,
wherein the power supply is configured to be deactivated to shut down the BMS when the switch is turned from on to off.

14. (Cancelled)

15. (Previously Presented) The battery pack of claim 12, wherein the capacitor is configured to at least partially remove noise from the input power, and 
wherein the regulator is configured to maintain electrical connection with the capacitor even when the switch is turned off.

17. (Currently amended) A battery pack comprising:
a battery including at least one battery cell;
a battery management system (BMS) configured to control charging and discharging operations of the battery; and
a power supply configured to receive input power having a first level via an input terminal thereof, adjust the first level to a second level different from the first level, and provide power having a second level to the BMS via an output terminal thereof, 
wherein the power supply comprises:
a regulator electrically connected to the BMS via the output terminal and
configured to reduce the first level of power to the second level of power;
a sensing circuit configured to sense an output voltage of the regulator,
wherein the output voltage comprises the second level of power;
a reference voltage controller configured to receive power of the battery as
a driving voltage and control the output voltage of the regulator to correspond to a preset reference voltage, based on the sensed output voltage; and

voltage controller; and
a capacitor arranged between the input terminal and the regulator, wherein the capacitor is further arranged between the input terminal and the switch,
wherein the sensing circuit is directly connected to the regulator,
wherein the output terminal is connected to the regulator and the sensing circuit,
wherein the input terminal, the capacitor, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the capacitor, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current, and wherein the first current path is independent of the second current path[[.]],
wherein the switch is configured to receive an activation signal configured to activate the BMS, wherein the power supply is configured to provide power to the BMS when the switch is turned on in response to the activation signal, and
wherein the power supply is configured to be deactivated to shut down the BMS when the switch is turned from on to off.

19. (Previously Presented) The battery pack of claim 17, wherein the capacitor is configured to at least partially remove noise from the input power.

Allowable Subject Matter
Claims 1, 3-6, 9-10, 12, 15-17, 19-22, and 24 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,   although the prior art discloses a power supply for a battery pack, the power supply device comprising: an input terminal configured to receive input power; an output terminal configured to provide power that is different from the input power; a regulator configured to reduce a voltage of the input power; a sensing circuit configured to sense an output voltage of the regulator; a reference voltage controller configured to receive the input power as driving power and to feedback-control the output voltage of the regulator to correspond to a preset reference voltage, based on the sensed output voltage;  a switch arranged between the input terminal and the reference voltage controller and configured to control the driving power applied to the reference voltage controller; and wherein the sensing circuit is directly connected to the regulator, wherein the output terminal is connected to the regulator and the sensing circuit, wherein the input terminal, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current, and wherein the first current path is independent of the second current path, wherein the switch is configured to receive an activation signal configured to activate a battery management system (BMS), wherein 

“a capacitor arranged between the input terminal and the regulator, wherein the capacitor is further arranged between the input terminal and the switch” ,” wherein the input terminal, the capacitor, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the capacitor, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current” and  “wherein the power supply is configured to be deactivated to shut down the BMS when the switch is turned from on to off”.

Regarding independent claim(s) 12,   although the prior art discloses A battery pack comprising: a battery including at least one battery cell; a battery management system (BMS) configured to control charging and discharging operations of the battery; and a power supply comprising: an input terminal configured to receive input power, an output terminal configured to provide power that is different from the input power, a regulator configured to reduce a voltage of the battery to supply operation power of the BMS, a sensing circuit configured to sense an output voltage of the regulator, a reference voltage controller configured to receive power of the battery as a driving voltage and control the output voltage of the regulator to correspond to a preset reference voltage, based on the sensed output voltage, a switch configured to control 

a capacitor arranged between the input terminal and the regulator, wherein the capacitor is further arranged between the input terminal and the switch” ,” wherein the input terminal, the capacitor, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the capacitor, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current”, and “wherein the power supply is configured to be deactivated to shut down the BMS when the switch is turned from on to off”.

Regarding independent claim(s) 17,   A battery pack comprising: a battery including at least one battery cell; a battery management system (BMS) configured to 
wherein the input terminal, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current, and wherein the first current path is independent of the second current path, wherein the switch is configured to receive an activation signal configured to activate the BMS, wherein the power supply is configured to provide power to the BMS when the switch is turned on in response to the activation signal, the prior art of record does not disclose or teach the combination of:

a capacitor arranged between the input terminal and the regulator, wherein the capacitor is further arranged between the input terminal and the switch” ,” wherein the input terminal, the capacitor, the regulator, and the output terminal form a first current path through which a first level of current flows, wherein the input terminal, the capacitor, the switch, and the reference voltage controller form a second current path through which a second level of current flows, the second level of current being less than the first level of current” , and “wherein the power supply is configured to be deactivated to shut down the BMS when the switch is turned from on to off.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion and Related art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang (US9214808) is cited for having a first switch providing input power to a controller that controls a power management unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE V MCDANIEL/            Examiner, Art Unit 2859                  

/ROBERT GRANT/            Primary Examiner, Art Unit 2859